Zimbra                                                                 https://mail.jacksonnj .net/b/printmessage?id~6897 &tz=cAmerica/Ne ...
Zimbra                                                                                 kpieslak@jacksontwpnj.net
Re: 9 and 7 Harvest
From : Kenneth Pieslak <kpieslak@jacksontwpnj.net>                                   Tue, Feb 14, 2017 01:36 PM
Subject : Re: 9 and 7 Harvest
To : chrishope@optonline.net
Cc : Diane Flynn <difly0901@yahoo.com>, Robert A. Nixon
<councilmannixon@jacksontwpnj.net>, Jeff Purpuro
<jpurpuro@jacksontwpnj.net>, mikereina@jacksontwpnj.net, Helene
Schlegel <hschlegel@jacksontwpnj.net>, Jenn (TBJ)
<termite027@aol.com>, bgolejarz@jacksontwpnj.net, Chris Roder
Kissberth <ck41272@optonline.net>
Bee : Jean L Cipriani <jlc@gm-law.net>
On Friday (2/10/2017) evening there were 10 walkers observed entering 9 Harvest. Additionally a total of 10
vehicles came between both properties. They parked in the driveway of #7 and #9 and then some were
parked legally on the street.




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-10 Filed 09/06/19 Page 1 of 1 PageID: 1077
There has been no 'change of use' applied for on either property that I know of. These are designated 'single
family homes' and owner occupied as such. The 'dual use' is allowed through established Case Law where the
Courts have ruled on similar cases. What they are saying is it can not be used solely for prayer service and not
lived in as a single family house. It must first be their home and then they can have a prayer service as is their
religious right. Additionally the courts have held that the number of people coming over on a 'regular basis'
should not exceed 25 people. There is also a consideration for 'quality of life' where excessive noise can be
used to establish a violation in this multi-prong test.
What we have found through our monitoring is that the numbers do not exceed these on a regular basis.
Additionally no noise has been noted. We have also monitored during the week and found that both these
homes are lived in and utilized as a single family owner occupied home. Being they are 'single family homes' I
believe the dormitory definition would not apply. I also believe that 'single family owner occupied homes' do
not fall into the Code for maximum occupancy. Those restrictions apply to residential rentals and commercial
properties.
I am reporting what we are finding with our monitoring and to the best of my understanding of the laws to
make a determination of any violation. At his point we have not determined there to be a violation here. If
someone should have further information/code/laws that I am not aware of then that would certainly be
considered.
Kenneth J. Pieslak
Code Compliance Supervisor
Jackson Township
95 W. Veterans Hwy., Jackson, NJ 08527
732.928.1200 ext. 1231
732.833.0603 (fax)
I of 5                                                                                                                  11/2/2017, 9:01 AM
TWP003639
